NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
STORED VALUE SOLUTIONS, INC.
(NOW KNOWN AS CERIDIAN STORED VALUE
SOLUTIONS, INC.),
Plaintiff-Appellee,
V.
CARD ACTIVATION TECHNOLOGIES, INC.,
Defenclant-Appellan,t.
2011-1528
Appea1 from the United States DiStrict C0urt for the
District of De1aware in case no. 09-CV-()495, Judge Kent
A. Jordan.
ON MOTION
ORDER
Card ActiVati0n Techno1ogieS, Inc. move to withdraw
Richard L. Rainey as of counsel
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is granted

sToRE1) vALUE v. oAR.o Ao'r1vAT10N 2
FoR THE COURT
HAY 0-2 2012
fsi Jan H0rba1y
Date J an Horbaly
Clerk
cc: A1an M. Fisch, ESq.
Mark J. Peterson, Esq.
- LED
321 c0un"r: irs APPEA1.s ron
U`S`r+n=_ storm c1ncun
HAY 02 2012
.|AN HORBALV
Cl.EBK